DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
The Applicant has not addressed the explicit 35 USC 112 rejections as laid out by the Examiner in the Non-Final Office Action of 12/10/2020. The Applicant cites In re Koller, In re Gardner, and In re Werthime as to the clarity of the Instant Specification, but does not offer any support from the Instant Specification. Simply citing case law without comment does not remedy the rejection. For example, the term replica as used in the Instant Specification and the claims is not defined as a copy of a password. A replica, according to the claim language and Instant Specification, is a password that has been encrypted by a one-time password (amended Claim 1, Specification, [0038]). However, the Instant Specification contradicts this definition by encrypting a password replica with the first one-time password (Specification, [0045]). Therefore, the rejection is maintained.

Response to Amendment

Claims 1, 2, and 8 have been amended.
Claims 1-9 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Drawings

In light of Applicant’s amendment, the previous objection to the drawings has been withdrawn.

Specification

35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a). Examples of some unclear, inexact or verbose terms used in the specification are: 
The apparent contradiction within the specification with the encryption of a password. “Two single-use passwords are fully integrated into the designation of both of the single-use passwords. While in the detailed description, the owner of the first device encrypts a password with the first single-use password, sends it to the designation server, the designation 
b.	The convention to maintain modifiers of subjects is not followed in the Specification. For example, in paragraph [0038] referenced in section a above, the first device uses the first single-use password to encrypt a password to generate a replica, sends the replica to the designation server, the designation server uses the second single-use password to encrypt the replica, and sends the replica to the steward. Does the steward receive the replica (password encrypted with the first single-use password) or the encrypted replica (replica encrypted with the second single-use password)?

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

As to claim 1, the Applicant uses the phrase “single-use password” to encrypt a password replica. The Examiner points out that any nonce (one time random number) will satisfy this limitation as the “single-use password” is only used for encryption purposes and not as a password per se. The second limitation states, “the designated receiving the password replica”. Is the password replica encrypted? In addition, what entity sends the password replica? The limitation “the received replicas” lacks antecedent basis. The limitation “the reported replica” lacks antecedent basis. It is not clear what is transferred from “a first communication system communicating the password replica between the first and second portable password devices”. Is it the password replica, the once encrypted password replica, or the twice encrypted password replica? The limitation, “a second communication system communicating the first single-use password between the owner and the designated steward” is directly contradicted by the Specification. “For maximum security protection, the first single-use password is never transmitted to either the designated server or the second portable password device” (Specification, [0045]). It is further not clear what entity generates the single-use password. The first portable password device comprises the first single-use password. Presumably the first portable password device generates the first single-use password. The second portable password device comprises the second single-use password, but it is provided by the steward (presumably a human). It appears that the steward generates the second single-use password to the second portable device. The whole idea of a single-use password is that it’s only used once and never again. The 

As to claim 3, the limitation, “in the plurality of trusted portable password devices” lacks antecedent basis. 

As to claim 5, it is not clear how the single-use passwords are generated. It appears that the designated steward (presumably human) provides (generates) the first single-use password and the owner (presumably human also) of the portable password device provides (generates) the second single-use password. It is not clear what either the designated steward or the owner of the portable password device do with the single-use passwords or what entity doubly encrypts the password replica.

As to claim 8, the limitations “the subject system’s name” and “the owner’s profile” lacks antecedent basis.

	As noted above, the claim language, drawings, and specification have so many issues that it not possible for the Examiner to accurately use prior art references to reject. For example, a replica is generally known as a copy of something.  The claim amendments and arguments have not cured the deficiencies.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/Primary Examiner, Art Unit 2419